Citation Nr: 1403069	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  08-18 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Flowood, Mississippi


THE ISSUE

Entitlement to reimbursement of $2,541 for unauthorized medical expenses incurred during private hospital treatment on August 19, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

The Veteran had active service from October 1965 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision by the Department of Veterans Affairs (VA) Medical Center in Flowood, Mississippi.

In November 2009, the Veteran and his spouse testified at a video conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2010, the Board remanded the claim in part to obtain a "copy of the emergency services report and put it in the file."  The narrative portion of the remand noted the Veteran's assertions that he described his medical "condition on August 19, 2007 as being much more emergent than is reflected in the report from the private hospital" and that the "report from the emergency services that brought him to the hospital may shed more light on the situation."

In this regard, the emergency department documentation from August 19, 2007 reflects that the Veteran presented to East Jefferson General Hospital around 1:30 in the morning with a chief complaint of abdominal pain, which had been intermittent over the past one to two weeks.  He denied radiation of pain, chest pain, shortness of breath, or cough.  He stated that other than his current complaint, he was in his normal state of health.  He identified his past medical history to include diabetes, high blood pressure, and gallstones.  The clinical impression was abdominal pain, and he was discharged home the same day.

Treatment records during the year prior to the August 19, 2007 hospital treatment reflect complaints of abdominal pain, which was diagnosed as cholelithiasis or gallstones.  This disability is not service connected.

The Veteran asserts that after Hurricane Katrina in 2005, VA medical facilities were not feasibly available to him for emergency treatment.  He also asserted in written statements and during his hearing that he never said that he was having abdominal pain, but did say that he was having chest pain; that he needed "immediate emergency care for a heart attack;" and that he awoke at 1:00 a.m. on August 19, 2007, discovered that his diastolic blood pressure was highly elevated, and believed he required emergency treatment.  Finally, he testified that he told EMT personnel from East Jefferson Hospital Ambulatory Services that he had "pain radiating in the left side of [his] body, upper mid thorax, and abdominal [sic]," but believed there was a miscommunication when he arrived at the hospital because the emergency department record listed only abdominal pain as his chief complaint.

A March 2010 VA appeals review and medical opinion report by a VA physician indicates that the emergency service record was found to be in the file; however, the physician described the emergency department records and not any ambulance report.  An October 2010 VA medical review and opinion report authored by the same physician indicates that VA was unable to obtain the ambulance transport record and it was unavailable.  Based on the evidence of record, the VA physician concluded that the Veteran's diagnosed abdominal pain was a non-emergent condition that could have been satisfactorily treated during regular hours by a VA facility that was feasibly available.  

The Board has reviewed the entire claims file, including the electronic Virtual VA file, and has not located any documentation that the ambulance transport record was requested from the Veteran or the private hospital.  However, such a report appears to exist because a description of hospital charges is stamped, "EMS report attached."  In addition, an "orders detail" report from the hospital appears to reflect that the Veteran was seen by an emergency department nurse before seeing the doctor.  The EMS report and any nursing triage notes may resolve the apparent discrepancy between the emergency department record detailing the Veteran's reported and denied symptoms and his subsequent assertions that he sought emergency care for highly elevated diastolic blood pressure or a heart attack with left-sided, radiating pain.  Therefore, AOJ should request all records pertinent to the Veteran's medical care at East Jefferson General Hospital on August 19, 2007, including any available EMS or ambulance transport records and any nursing triage reports.  

After those records are obtained, if available, the claims file should be returned to the VA physician who reviewed the claim and rendered medical opinions in March and October 2010 to obtain a supplemental medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary authorization from the Veteran, attempt to obtain and associate with the claims file all records from East Jefferson General Hospital dated August 19, 2007, including any EMS or ambulance transport records and any nursing triage reports.

All attempts to procure records should be documented in the file.  If any records, particularly the EMS and nursing triage reports, are unavailable, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard to allow him the opportunity to obtain and submit those records for VA review.

2.  After completion of the above to the extent possible, the entire claims file should be returned to the VA physician who authored the March and October 2010 review and opinion reports for a supplemental medical opinion, or to different VA physician if necessary.

The physician should explain whether the Veteran's condition on August 19, 2007 was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity [including severe pain] that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part).  See 38 C.F.R. § 17.1002(b).

The report should include the complete rationale for all opinions expressed.

3.  After completion of the above, adjudicate the claim of entitlement to reimbursement of $2,541 for unauthorized medical expenses incurred during private hospital treatment on August 19, 2007.  If the benefit sought is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


